Exhibit 99.1 FORM 51-102F3 - MATERIAL CHANGE REPORT ITEM 1:NAME AND ADDRESS OF COMPANY Jaguar Mining Inc. 125 North State Street, Concord, New Hampshire USA 03301 ITEM 2:DATE OF MATERIAL CHANGE December 7, 2009 ITEM 3:NEWS RELEASE A news release was issued on December 7, 2009 by Jaguar Mining Inc. (the "Company") in Concord, New Hampshire, a copy of which is attached hereto as Schedule A. ITEM 4:SUMMARY OF MATERIAL CHANGE On December 7, 2009, the Company announced that it had filed on SEDAR a National Instrument (“NI”) 43-101 statement of resources technical report on its newly acquired Gurupi Project in Northern Brazil.The technical report (the "Gurupi Report") was prepared by Pincock Allen & Holt and states the following mineral resource information for the Gurupi Project: RESOURCES GURUPI RESOURCES (tonnages in metric tonnes and grades in grams/tonne) (ounces Au) Measured g/t Indicated (t) g/t Measured + g/t Inferred (t) g/t Measured + Inferred (t) Indicated (t) Indicated Cipoeiro - - Chega Tudo - - Total - - ITEM 5:FULL DESCRIPTION OF MATERIAL CHANGE On December 7, 2009, the Company announced that it had filed the Gurupi Report on SEDAR.The Gurupi Report had the mineral resource information noted above under "Summary of Material Change". As previous announced, the Company is working with AMEC plc on a feasibility study for the Gurupi Project, which is expected to be completed during Q1 2010. Incorporating the new mineral resources for the Gurupi Project to Jaguar’s mineral resource estimates for its properties in Minas Gerais, Brazil, as filed earlier this year, Jaguar’s measured and indicated (“M&I”) gold resources now total approximately 95,233,340 tonnes at an average grade of 1.97 grams per tonne totalling approximately 6,035,000 ounces.Inferred resources are estimated at approximately 26,072,000 tonnes at an average grade of 2.08 grams per tonne totalling approximately 1,744,000 ounces.The increase in M&I and inferred ounces over the Company’s previously filed statement rose 72% and 55%, respectively. In Q3 2009, the reported run-of-mine (ROM) grades from Jaguar’s underground operations averaged 4.37 g/t.Management expects the ROM grades from the ongoing Gurupi feasibility study, which will be an open pit design, are likely to be higher than the resource grades shown herein for the Gurupi Project. Jaguar’s new summary of estimated mineral resources is presented below. RESOURCES RESOURCES (tonnages in metric tonnes and grades in grams/tonne) (ounces Au) Measured (t) g/t Indicated (t) g/t Measured + g/t Inferred (t) g/t Measured + Inferred Indicated (t) Indicated Northern Brazil Gurupi Cipoeiro(6) - - Chega Tudo(6) - - Total Northern Brazil - - Southern Brazil Sabará Sabará Other(1) Total Paciência Santa Isabel(2) Other(1) Total Caeté Project Pilar(3) Roça Grande(3) Total Turmalina Faina and Pontal(4) Ore Bodies A and B Ore Body C(5) Total Total Southern Brazil TOTAL IN SITU RESOURCES Notes:Some columns and rows may not total due to rounding.Slight differences in the conversion of grams to ounces reflect operational differences in the number of significant decimal places used. (1)TechnoMine NI 43-101 Technical Report on the Quadrilátero Gold Project filed on SEDAR on December 20, 2004. (2)TechnoMine NI 43-101 Feasibility Study on the Paciência Gold Project filed on SEDAR on August 9, 2007. (3)TechnoMine NI 43-101 Feasibility Study on the Caeté Gold Project filed on SEDAR on September 17, 2008. (4)TechnoMine NI 43-101 Technical Report on the Turmalina Gold Project filed on SEDAR on December 20, 2004. (5)TechnoMine NI 43-101 Feasibility Study on the Turmalina Expansion Project filed on SEDAR on September 11, 2008. (6)Pincock Allen & Holt NI 43-101 Technical Report on the Gurupi Project filed on SEDAR on December 4, 2009. The mineral resource estimates disclosed herein in connection with Sabará, Turmalina, Paciência and Caeté were reviewed by Ivan C. Machado, M.Sc., P.E., P.Eng., Principal of Salt Lake City based TechnoMine Services, LLC. Mr. Machado serves as Jaguar's independent Qualified Person in accordance with NI 43-101.The mineral resource estimates disclosed herein in connection with the Gurupi Project were reviewed by Jeremy L. Clark and Barton G. Stone, C.P.G. of Pincock Allen & Holt.Mr. Clark and Mr. Stone both serve as Jaguar's independent Qualified Persons in accordance with NI 43-101. ITEM 6:RELIANCE ON SUBSECTION 7.1(2) OF NATIONAL INSTRUMENT 51-102 Not applicable. ITEM 7:OMITTED INFORMATION Not applicable. ITEM 8:EXECUTIVE OFFICER The following executive officer of Jaguar Mining Inc. is knowledgeable about the material change and this report: Daniel R. Titcomb President and Chief Executive Officer (603) 224-4800 ITEM 9:DATE OF REPORT December 10, 2009 SCHEDULE A PRESS RELEASE December 7, 2009
